The opinion of the court was delivered by
Katzenbaoit, J.
The plaintiff in error, Jacob Goldfarb (the defendant below), was convicted upon an indictment charging him with having with one Alexander Israel received and brought into this state an Oldsmohile stolen in the city of Brooklyn, in the State of Yew York, and taken and carried away by them, knowing that the same had been feloniously stolen, contrary to the statute passed in 1917 as a supplement to the Crimes act, and known as chapter 44 of the laws of 1917. Pamph. L., p. 78. A severance of the indictment was *122allowed bjr the trial court, aud Alexander Israel testified for the state in the trial of Goldfarb.
The first ground of reversal urged in behalf of the plaintiff in error is the refusal of the trial court to quash the indictment on the ground that the act of 1917, upon which the indictment is based, is unconstitutional, in that it violates article 3, section 2, paragraph. 3 of the United States constitution, which provides that the “trial of all crimes, except in cases of impeachment, shall be bjr jury, and such trial shall be held in the state where the said crimes shall have been committed.”
This question is not properly before us, as the granting or refusal of a motion to quash is discretionary with the trial court and not reviewable by writ of error. State v. Potter, 83 N. J. L. 428; State v. Riggs, 92 Id. 575. We will, however, because of the importance of .the question, deal with it as if it were properly before us.
The unconstitutionality is alleged to be that the statute does not provide for the conviction and punishment of a crime committed in this state, but of a crime committed in a foreign state. It was held, in State v. Le Blanch, 31 N. J. L. 82, that the possession in this state by a thief of goods stolen in another state did not constitute the crime of larceny. In this opinion Chief Justice Beasley refers to the divergence of views upon this question obtaining in the different states. In some of the states one who has stolen goods in a foreigi state and brought them into' another state may be indicted for larceny in the state into which the stolen goods are brought. In some of the states, which entertained the view of Chief Justice Beasley as expressed in the Le Blanch case (1864), statutes had been passed at that time similar to' the Yew Jersey act of 1917, as, for example, New York State. These statutes had been upheld by the courts. People v. Burke (N. Y.), 11 Wend. 129; Hemmaker v. State, 12 Mo. 453. The statute under consideration is not designed to punish for larceny against the dignity of another state sovereignty, but for the bringing into this state property feloniously stolen without its limits, whereby citizens of this state may be induced to *123become purchasers oí the same and suiter loss when the property shall he reclaimed by tire rightful owner. We are oí the opinion that this state had the power to protect its citizens by tiie enactment of this statute and that it is constitutional.
The second ground of reversal pressed is, that there was no evidence upon which to. base a proper conclusion that the Oldsmobile car mentioned in the indictment was actually stolen or brought into this state. We consider the testimony of the owner of the car identifying the car while in this state as the one taken from in front of her residence, in Brooklyn, together with the testimony of Israel, describing how he and Goldfarb took the car and drove it into this state as ample evidence to sustain the conviction of Goldfarb on this point.
It is also claimed that the plaintiff in error was harmed by the admission in evidence of conversations and transactions with reference to the sale of a Buiek car. The evidence shows that the Buiek car was probably a stolen car, and Goldfarb assisted in bringing it into, this state and was present during the transaction of the sale or exchange of the ear. Under these circumstances, we are of the opinion that the evidence was admissible to prove intent under the authority of State v. Gargare, 88 N. J. L. 389.
The final grounds pressed for reversal are certain portions of the charge which it is alleged were prejudicial to the defendant. We have examined these portions of the charge and find in them no error.
The judgment under review, will be affirmed.